Citation Nr: 0843385	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-19 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for stomach aches, to 
include as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for joint pain, to 
include as due to an undiagnosed illness.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches, to 
include as due to an undiagnosed illness.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for fatigue, to include 
as due to an undiagnosed illness.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
wound to the right knee.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971, with service in the Republic of Vietnam from 
June 1970 to February 1971; and from December 1990 to June 
1991, with service in Southwest Asia from December 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio as part of VA's "Tiger Team" program.  
The case has since been returned to the Newark, New Jersey 
VARO, where the veteran appeared for a Travel Board hearing 
in September 2008.

The veteran's appeal also initially included the issues of 
whether new and material evidence had been received to reopen 
claims for service connection for post-traumatic stress 
disorder (PTSD) and hypertension and entitlement to service 
connection for bilateral hearing loss.  The RO, however, 
granted service connection for PTSD in an August 2008 rating 
decision, and the other two claims were withdrawn by the 
veteran during his September 2008 hearing.


Additionally, during the September 2008 hearing, the veteran 
questioned the RO's characterization of his right knee claim 
as concerning a shell fragment wound of the right knee.  The 
veteran instead indicated that he injured his knee from 
falling down and still had both a scar and a feeling of the 
knee giving way.  The Board has therefore recharacterized the 
issue to reflect this testimony.  Given that this 
recharacterization affects the claimed history of the 
disorder and not the underlying disorder itself (e.g., wound 
residuals including a scar and knee symptoms), the Board does 
not find that this claim is affected by the recent holding of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008) (a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury; rather, the two claims must be considered 
independently).  Moreover, given the Board's favorable action 
on the claim below, this will in no way prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran's five reopened service connection claims, as 
well as the claim for service connection for tinnitus, are 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's initial claims for service connection for 
stomach aches, joint pain, headaches, and fatigue, all 
claimed as due to an undiagnosed illness, were denied in an 
unappealed June 1998 rating decision.

2.  Evidence received since the June 1998 rating decision is 
new and establishes current diagnoses of gastroesophageal 
reflux disease (GERD) and gastritis, corresponding to the 
claimed stomach aches and not previously of record.

3.  Evidence received since the June 1998 rating decision is 
new and includes competent lay evidence of joint pain due to 
an undiagnosed illness.

4.  Evidence received since the June 1998 rating decision is 
new and includes competent lay evidence of headaches due to 
an undiagnosed illness.

5.  Evidence received since the June 1998 rating decision is 
new and establishes competent lay evidence of fatigue due to 
an undiagnosed illness.

6.  The veteran's initial claim for service connection for a 
wound of the right knee was denied in an unappealed August 
1998 rating decision.

7.  Evidence received since the August 1998 rating decision 
is new and includes competent evidence of a knee condition, 
not previously established in the record.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for stomach aches, to include as 
due to an undiagnosed illness.  38 U.S.C.A. §§ 5103, 5108, 
5103A, 5107, 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156, 3.159, 3.317 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for joint pain, to include as 
due to an undiagnosed illness.  38 U.S.C.A. §§ 5103, 5108, 
5103A, 5107, 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156, 3.159, 3.317 (2008).

3.  New and material evidence has been received to reopen a 
claim for service connection for headaches, to include as due 
to an undiagnosed illness.    38 U.S.C.A. §§ 5103, 5108, 
5103A, 5107, 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156, 3.159, 3.317 (2008).

4.  New and material evidence has been received to reopen a 
claim for service connection for fatigue, to include as due 
to an undiagnosed illness.  38 U.S.C.A. §§ 5103, 5108, 5103A, 
5107, 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156, 3.159, 3.317 (2008).


5.  New and material evidence has been received to reopen a 
claim for service connection for residuals of a wound to the 
right knee.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claims were 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

II.  Stomach aches, joint pain, headaches, and fatigue

Preliminarily, the Board notes that the veteran's claims for 
service connection for stomach aches, joint pain, headaches, 
and fatigue have all been claimed under 38 C.F.R. § 3.317 as 
due to an undiagnosed illness. 

For purposes of this section of 38 C.F.R. § 3.317, a 
qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; such unexplained 
multisymptom illnesses defined by a cluster of signs or 
symptoms as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome; or any diagnosed illness that the 
Secretary determines under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).   

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In this case, the veteran's initial claims for service 
connection for stomach aches, joint pain, headaches, and 
fatigue, all claimed as due to an undiagnosed illness, were 
denied in a June 1998 rating decision.  In the rating 
decision, the RO noted that current disabilities 
corresponding to stomach aches and joint pain (other than a 
left shoulder disorder, for which service connection is 
currently in effect) had not been shown and that the 
headaches and fatigue had been attributed to diagnosed 
illnesses.  

The evidence of record at that time was limited.  The veteran 
provided no lay contentions other than to list his claimed 
disorders in a December 1995 application and to reference his 
Persian Gulf service in an April 1998 lay statement, and 
pertinent VA examination findings were limited to a normal 
abdominal examination with a normal upper gastrointestinal x-
ray series in a December 1995 VA general medical examination 
report and an impression of "headaches, possibly sinus 
headaches and generalized fatigue, possibly depression" from 
a December 1995 neurological examination report.  Given the 
speculative nature of this impression, the Board observes 
that the evidence of record at the time of the June 1998 
rating decision was less than definitive as to the question 
of whether claimed headaches or fatigue could be attributed 
to known clinical diagnoses at that time.

The veteran was notified of the June 1998 rating decision in 
June 1998 but did not respond within the following year.  The 
Board therefore finds that the June 1998 rating decision is 
final under 38 U.S.C.A. § 7105(c).  The question for the 
Board now is whether new and material evidence has been 
received by the RO in support of the veteran's claims since 
the issuance of that decision.

As to the claim concerning stomach aches, the Board finds 
that the evidence received since the June 1998 rating 
decision indicates assessments of gastritis, beginning in 
December 2002; and GERD, beginning in November 2003.  Neither 
diagnosis was established at the time of the June 1998 rating 
decision denying the initial claim for service connection for 
stomach aches.

As to the remaining claims, the Board is mindful of the 
definition of  "objective indications of a chronic 
disability" under 38 C.F.R. § 3.317(a)(3).  Under this 
definition, non-medical indicators, as well as objective 
evidence perceptible to an examining physician, are to be 
considered in evaluating claims considered under 38 C.F.R. 
§ 3.317.  

In this regard, the veteran provided descriptions of current 
joint pain, headaches, and fatigue in both an August 2002 lay 
statement and, in greater detail, his September 2008 hearing 
testimony.  Given that the veteran had not provided detailed 
lay contentions as to these disorders at the time of the June 
1998 rating decision, this new lay evidence cannot be 
considered cumulative in nature.  

The Board also notes that the veteran's testimony from 
September 2008 concerned reported sinus headaches.  The 
claims file now also includes sinus surgery records from 
November 1991 and December 2001, although it is not indicated 
in these records whether headaches were among the 
manifestations of the veteran's diagnosed sinusitis.

In this case, the veteran's lay contentions must be 
considered in determining whether chronic disabilities 
corresponding to joint pain, headaches, and fatigue are 
established in the record.  This new lay evidence is 
accordingly "material," as defined under 38 C.F.R. 
§ 3.156(a).

Overall, the Board finds that new and material evidence has 
been received to reopen claims for service connection for 
stomach aches, joint pain, headaches, and fatigue, all 
claimed as due to an undiagnosed illness.  In reaching this 
determination, the Board has presumed the credibility of the 
evidence, although not its weight.  See Justus v. Principi, 
supra.  For reasons described in further detail below, 
additional evidentiary development is required on remand 
prior to a final disposition of the veteran's claims.

III.  Wound of the right knee

In this case, the veteran's initial claim for service 
connection for a wound (then characterized as a shell 
fragment wound) of the right knee was denied in an August 
1998 rating decision on the basis that there was no evidence 
of a current disability.  The veteran was informed of this 
decision in the same month but did not respond within the 
following year.  

The Board therefore finds that the August 1998 rating 
decision is final under 38 U.S.C.A. § 7105(c).  The question 
for the Board now is whether new and material evidence has 
been received by the RO in support of the veteran's claim 
since the issuance of that decision.

In this regard, the Board notes that the claims file now 
contains Vet Center reports from February 2005 and February 
2007.  While these reports were filed by a readjustment 
counseling therapist, they also include sections entitled 
"physiologic," "etiology," and "anatomic."  The 
"physiologic" section of both reports includes a notation 
of "[l]imited range of motion, Knee condition."  It is not 
clear from these reports what this finding was based upon 
(i.e., the veteran's own report, or a physical examination).  
However, the finding represents the first notation in a 
report from a VA facility indicating a knee disorder, and a 
diagnosis of this disorder had not been established in the 
record at the time of the prior rating decision.  See Justus 
v. Principi, supra.

Overall, the Board finds that the Vet Center reports 
constitute new and material evidence, and the claim for 
service connection for a wound of the right knee is 
accordingly reopened.  For reasons described in further 
detail below, however, additional evidentiary development is 
required on remand prior to a final disposition of the 
veteran's claims.

IV.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    
Nevertheless, given that the Board has reopened the veteran's 
claims and will be seeking additional notification and 
assistance upon remand, an analysis of the extent to which VA 
has fulfilled its notification and assistance requirements to 
date is not required at this time.


ORDER

New and material evidence has been received to reopen a claim 
for service connection for stomach aches, to include as due 
to an undiagnosed illness; to that extent only, the appeal is 
granted as to this issue.

New and material evidence has been received to reopen a claim 
for service connection for joint pain, to include as due to 
an undiagnosed illness; to that extent only, the appeal is 
granted as to this issue.

New and material evidence has been received to reopen a claim 
for service connection for headaches, to include as due to an 
undiagnosed illness; to that extent only, the appeal is 
granted as to this issue.

New and material evidence has been received to reopen a claim 
for service connection for fatigue, to include as due to an 
undiagnosed illness; to that extent only, the appeal is 
granted as to this issue.

New and material evidence has been received to reopen a claim 
for service connection for residuals of a wound to the right 
knee; to that extent only, the appeal is granted as to this 
issue.


REMAND

Having reopened the veteran's claims for service connection 
for stomach aches, joint pain, headaches, fatigue, and a 
wound of the right knee, the Board observes that he has not 
been provided a VA examination in conjunction with these 
claims to date during the pendency of this appeal.  The Board 
finds such an examination to be "necessary" under 
38 U.S.C.A. § 5103A (West 2002), particularly given the 
veteran's documented complaints of indigestion, swollen 
joints, headaches, and fatigue just prior to separation from 
service in April 1991.  

In regard to his claimed stomach aches, joint pain, 
headaches, and fatigue, the veteran reported ongoing 
treatment at the VA Community Based Outpatient Clinic (VA 
CBOC) in Jersey City, New Jersey during his September 2008 
hearing.  The most recent VA treatment records contained in 
the claims file, however, are dated only through January 
2008.  Updated VA treatment records from this facility will 
therefore need to be obtained.  38 C.F.R. § 3.159(c)(2); see 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


The Board also notes that the RO's April 2003 notification 
letter did not include the notification required under 
38 U.S.C.A. § 5103 (West 2002) in terms of the provisions of 
38 C.F.R. § 3.317.  Corrective notice is thus required in 
regard to the claims for service connection for stomach 
aches, joint pain, headaches, and fatigue, as the veteran has 
claimed these disorders as due to an undiagnosed illness.

As to the claim for service connection for tinnitus, the 
veteran asserted during his September 2008 hearing that he 
had noticed a ringing sound since service in Vietnam.  In 
this regard, the Board observes that the United States Court 
of Appeals for Veterans Claims (Court) has determined that, 
for tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  The Board also finds the 
veteran's previous VA examinations inadequate.   A May 2003 
VA audiological examination report includes an assessment of 
a subjective complaint of unilateral tinnitus, intermittent 
in nature, for the left ear; however, the examiner did not 
have access to the veteran's claims file and provided no 
etiological opinion except to observe that "the relationship 
between hearing sensitivity and tinnitus complaints cannot be 
drawn at this time."  Moreover, a May 2003 VA ear disease 
examination report contains a diagnosis of tinnitus by 
history, with no etiology opinion.  A further audiological 
examination, with an etiology opinion based upon a claims 
file review, is thus "necessary" under 38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  In regard to 
the claims for service connection for 
stomach aches, joint pain, headaches, and 
fatigue, all claimed as due to an 
undiagnosed illness, full notification of 
the applicable provisions of 38 C.F.R. 
§ 3.317 is required.

2.  The Jersey City VA CBOC should be 
contacted, and all records of medical 
treatment since January 2008 should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed stomach aches, 
joint pain, headaches, fatigue, and wound 
of the right knee.  The veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
regard to the claimed joint pain and 
fatigue, the examiner should indicate 
whether such claimed disorders can be 
attributed to a known clinical diagnosis 
and, if so, whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that such diagnosis 
is etiologically related to service.  For 
each disorder for which no known clinical 
diagnosis can be ascertained, the 
examiner should specify whether there 
exists a chronic disease process existing 
for six months or more shown by 
"signs," in the medical sense of 
objective evidence perceptible to an 
examining physician, and other, non-
medical indicators that are capable of 
independent verification.

With regard to the veteran's claimed 
headaches, the examiner should specify 
whether such headaches can be 
attributable to a known clinical 
diagnosis, such as sinusitis, migraine, 
or a tension or vascular etiology.  If 
so, the examiner is requested to provide 
an opinion as to whether it is at least 
as likely as not that such diagnosis is 
etiologically related to service.  If no 
known clinical diagnosis can be 
ascertained, the examiner should again 
specify whether there is a chronic 
disease process existing for six months 
or more shown by "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.

As to the veteran's claimed stomach 
aches, previously diagnosed as GERD and 
gastritis, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the diagnosed 
condition is etiologically related to 
service.

Finally, as to the claimed wound of the 
right knee, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has either a scar or an orthopedic knee 
disorder that resulted from his claimed 
in-service injury.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The veteran should also be afforded a 
VA audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed 
tinnitus.  The veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran's tinnitus 
is etiologically related to his periods 
of active duty service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for 
stomach aches, joint pain, headaches, and 
fatigue, all claimed as due to an 
undiagnosed illness; and a wound of the 
right knee and tinnitus should be 
readjudicated.  If the determination of 
any of these claims remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


